Name: Commission Regulation (EEC) No 3281/83 of 18 November 1983 amending Regulation (EEC) No 1245/83 in respect of the monetary compensatory amounts applicable to cheese rinds and wastes
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 322/36 Official Journal of the European Communities 19. 11 . 83 COMMISSION REGULATION (EEC) No 3281/83 of 18 November 1983 amending Regulation (EEC) No 1245/83 in respect of the monetary compensa ­ tory amounts applicable to cheese rinds and wastes ting Member State, is less than 140 ECU per 100 kg. Where cheese of low value, as defined above, is being exported from one Member State to another, the document used to show that the cheese is of Community origin shall contain, in the box labelled "designation of goods", one of the following references : "Cheese of low value in accordance with note (*) in Annex I to the Regulation fixing monetary compensatory amounts" Osteprodukter af ringe vÃ ¦rdi, anvendelse af fodnote (*) i bilag I til forordningen om fastsÃ ¦t ­ telse af monetÃ ¦re udligningsbelÃ ¸b" KÃ ¤seerzeugnisse mit geringem Wert, Anwen ­ dung FuÃ note (*) zum Anhang I der Verord ­ nung zur Festsetzung der WÃ ¤hrungsausgleichs ­ betrÃ ¤ge" THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 974/71 of 12 May 1971 on certain measures of conjunctural policy to be taken in agriculture following the tempo ­ rary widening of the margins of fluctuation for the currencies of certain Member States ('), as last amended by Regulation (EEC) No 2025/83 (2), and in particular Article 6 thereof, Whereas the monetary compensatory amounts intro ­ duced by Regulation (EEC) No 974/71 have been laid down in Commission Regulation (EEC) No 1245/83 (3), as last amended by Regulation (EEC) No 3214/83 C) ; Whereas the compensatory amounts for cheese rinds and wastes have been fixed at a relatively low level to take account of their small value ; whereas, however, the - present definition of cheese wastes is open to different interpretations ; whereas, therefore, a maximum value should be fixed, below which a product is considered to be cheese of low value ; whereas the difference between the compensatory amounts for fresh cheeses and for cheese rinds and wastes has created artificial trade flows between Member States ; whereas, to discourage such trade, a compensatory amount should no longer be granted for the latter products and any amount charged should be the full amount ; Whereas the Management Committee for Milk and Milk Products has not delivered an opinion within the time limit set by its chairman, Ã Ã Ã ¿Ã Ã Ã ½Ã Ã ± Ã Ã Ã Ã ¹Ã Ã ½ Ã Ã ±Ã ¼Ã ·Ã »Ã ®Ã  Ã ±Ã ¾Ã ¯Ã ±Ã , Ã µÃ Ã ±Ã Ã ¼Ã ¿Ã ³Ã ® Ã Ã ·Ã ¼Ã µÃ ¯Ã Ã Ã ·Ã  (5) Ã Ã ¿Ã ÃÃ ±Ã Ã ±Ã Ã Ã ®Ã ¼Ã ±Ã Ã ¿Ã  I Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  ÃÃ ¿Ã Ã ºÃ ±Ã ¸Ã ¿Ã Ã ¯Ã ¶Ã µÃ ¹ Ã Ã ± Ã ½Ã ¿Ã ¼Ã ¹Ã Ã ¼Ã ±Ã Ã ¹Ã ºÃ ¬ Ã µÃ ¾Ã ¹Ã Ã Ã Ã ¹Ã ºÃ ¬ ÃÃ ¿Ã Ã ¬" Fromages de faible valeur, application note (*) de l'annexe I du rÃ ¨glement fixant les montants compensatoires monÃ ©taires" Prodotti di formaggi di scarso valore, applica ­ zione della nota (*) dell'allegato I del regola ­ mento che fissa gli importi compensativi monetari" Kaasprodukten van geringe waarde, toepassing van voetnoot (*) van bijlage I bij de verordening tot vaststelling van de monetaire compense ­ rende bedragen". HAS ADOPTED THIS REGULATION : Article 1 Note (*) in part 5 of Annex I to Regulation (EEC) No 1245/83 is hereby replaced by the following : '(*) No monetary compensatory amount shall be paid in respect of exported cheese of which the free-at-frontier price, before application of a monetary compensatory amount in the expor ­ No monetary compensatory amount shall be granted in the importing Member State where the document showing the Community origin of the product in question contains one of the above wordings. If the cheese is being imported from a non ­ Community country, no monetary compensa ­ tory amount shall be granted where the free-at-frontier price, corrected to take account of the levy and the monetary compensatory amount for cheese of normal value, is less than 140 ECU per 100 kg.' Article 2 This Regulation shall enter into force on 2 January 1984. (&gt;) OJ No L 106, 12. 5 . 1971 , p. 1 . (J) OJ No L 199, 22 . 7. 1983, p. 11 . (3) OJ No L 135, 23 . 5 . 1983, p. 3 . (4) OJ No L 318 , 16 . 11 . 1983, p. 8 . 19 . 11 . 83 Official Journal of the European Communities No L 322/37 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 November 1983 . For the Commission Poul DALSAGER Member of the Commission